Ostrander, J.
(after stating the facts). If we regarded the statute which is invoked by the attorney general as merely affirmatory of a rule developed by the courts, we should be obliged to consider the limitations of the rule which the courts have recognized, some of which are stated and discussed in the briefs. We do not regard the statute as merely putting in form of positive law a rule developed by courts, but as a legislative rule, founded in public policy, the plain effect of which courts are not at liberty to deny or to amend. In this view, a very simple question is presented, namely: Was the sale of coal which is in question made in violation of the law ? If it was, it was a void sale. There can be but one answer to the question.
The judgment of the circuit court is reversed, with costs of both courts, and as, upon the stipulated facts, the plaintiff is not entitled to recover, a new trial will not be granted.
Hooker, Moore, McAlvay, and Brooke, JJ., concurred.